              Case 3:20-cv-05671-JD Document 35 Filed 09/08/20 Page 1 of 2




1    Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
2    FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
3    San Francisco, California 94111
     Telephone: (415) 591-7500
4    Facsimile: (415) 591-7510
5    Christine A. Varney (pro hac vice)
     cvarney@cravath.com
6    Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
7    Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
8    Yonatan Even (pro hac vice)
     yeven@cravath.com
9    M. Brent Byars (pro hac vice)
     mbyars@cravath.com
10   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
11   New York, New York 10019
     Telephone: (212) 474-1000
12   Facsimile: (212) 474-3700
13   Attorneys for Plaintiff Epic Games, Inc.
14
                              UNITED STATES DISTRICT COURT
15
                         NORTHERN DISTRICT OF CALIFORNIA
16
17
18   EPIC GAMES, INC., a Maryland
     Corporation,
19
                                     Plaintiff,   Case No. 3:20-CV-05671-JD
20
21                       v.

22   GOOGLE LLC; GOOGLE IRELAND                   PROOF OF SERVICE
     LIMITED; GOOGLE COMMERCE
23   LIMITED; GOOGLE ASIA PACIFIC
24   PTE. LIMITED; and GOOGLE
     PAYMENT CORP.,
25
26                               Defendants.
27
28
                          Case 3:20-cv-05671-JD Document 35 Filed 09/08/20 Page 2 of 2

 Attorney or Party without Attorney:                                                                             For Court Use Only
 PAUL J. RIEHLE (#SBN 715199)
 FAEGRE DRINKER BIDDLE & REATH LLP
 FOUR EMBARCADERO CENTER 27TH FLOOR
 SAN FRANCISCO, CA 94111
   Telephone No: 415-591-7500

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Northern District of California
     Plaintiff:   EPIC GAMES, INC.
 Defendant:       GOOGLE LLC, et al.

           PROOF OF SERVICE                   Hearing Date:             Time:            Dept/Div:   Case Number:
                                                                                                     5:20-CV-05671-NC


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons In A Civil Action; Complaint; Certification Of Interested Entities Or Persons; Civil Cover Sheet;
      Notice Of Assignment Of Case To A United States Magistrate Judge For Trial; Consent Or Declination To Magistrate Judge
      Jurisdiction; Notice Of Availability Of Magistrate Judge To Exercise Jurisdiction; Standing Order For All Judges Of The Northern
      District Of California; Ecf Registration Information; Waiver Of The Service Of Summons; Notice Of A Lawsuit And Request To
      Waive Service Of A Summons; Order Setting Initial Case Management Conference And Adr Deadlines; Decline Magistrate
      Judge Jurisdiction; Standing Order For Civil Cases Before Judge James Donato; Standing Order For Discovery In Civil Cases
      Before Judge Donato; Consenting To The Jurisdiction Of A Magistrate Judge

3.    a.    Party served:     GOOGLE LLC
      b.    Person served:    NICOLE STAUSS, CSC LAWYERS INCORPORATING SERVICE, REGISTERED AGENT FOR SERVICE OF
                              PROCESS , authorized to accept served under F.R.C.P. Rule 4.

4.    Address where the party was served:       2710 GATEWAY OAKS DRIVE SUITE 150, SACRAMENTO, CA 95833

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Fri, Sep 04 2020 (2) at: 08:46 AM

6. Person Who Served Papers:
   a. Matthew Gray (S20190000028)                                          d. The Fee for Service was: $384.28
   b. FIRST LEGAL
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111



7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                09/04/2020
                                                                                    (Date)                           (Signature)




                                                                     PROOF OF                                                           4847334
                                                                      SERVICE                                                         (7744378)
